Citation Nr: 0818389	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  07-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from January 30, 1991 to March 
12, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the veteran's claim of service 
connection for MS.  

The veteran originally requested a hearing before a Travel 
Board member in April 2007, but withdrew his request for a 
hearing in November 2007.  


FINDING OF FACT

The evidence does not sufficiently establish that the 
veteran's MS is related to his military service.  


CONCLUSION OF LAW

MS was not incurred in or aggravated by active service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the veteran is expected to provide; 
and (4) must ask the veteran to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The duty to notify was satisfied by way of a letter sent to 
the veteran in May 2006 that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and information in his possession to the 
RO.  

With respect to the Dingess requirements, the May 2006 letter 
also provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for MS.  First, 
the veteran was not diagnosed with MS while in service.  
While there is evidence of a diagnosis of MS within the 7 
year presumptive period following service, this period does 
not apply to the veteran due to his serving in active duty 
for less than 90 days.  There is also no evidence of an 
inservice disease or injury that may have contributed to MS.  
In fact, the evidence seems to establish that the veteran's 
symptoms began prior to service after a nonservice-related 
injury.  Finally, there is already sufficient medical 
evidence of record.  Therefore, the requirements of McLendon 
are satisfied, and the veteran was not prejudiced by the lack 
of VA examination.  Id.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the veteran's service 
medical record.  The record also contains the veteran's 
private treatment records since his diagnosis of MS in 1996, 
as well as records related to injuries he sustained prior to 
his military service when he was involved in a motor vehicle 
accident.  Significantly, neither the veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection for Multiple Sclerosis 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

For the showing of chronic disease or disorder in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is only required when the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. 
§ 3.303(b) does not relieve the claimant of his burden of 
providing a medical nexus.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Additionally, for veterans who have served for 90 days or 
more of active service after December 31, 1946, or during a 
time or war, service connection for multiple sclerosis may be 
conceded on a presumptive basis when it manifests to a degree 
of 10 percent or more within 7 years of discharge from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 
3.309(a).  

Presumptive Service Connection 

The veteran argued in his August 2006 notice of disagreement 
that he should be granted service connection on a presumptive 
basis.  While the veteran is correct in his assertion that 
his MS was diagnosed within 7 years after his military 
service, the issue is whether the veteran served in active 
duty for 90 days or more.  The veteran served in active duty 
from January 30, 1991 to March 12, 1993, or, a total of 
42 days.  Therefore, the veteran has not satisfied the 90 day 
service requirement, and is not entitled to service 
connection on a presumptive basis.  

Direct Service Connection

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 
4 Vet. App. 78 (1993).  Therefore, the Board now turns its 
attention to whether service connection may be warranted on a 
direct basis.  

The veteran's service medical records establish that the 
veteran was not diagnosed with MS during his active service.  
Service medical records date in from February 1991 do 
indicate that he complained of numbness to his right side 
(the hip and thigh area, and forearm) during his military 
service, but this was found to be the residuals of a motor 
vehicle accident the veteran was involved in in 1985 (records 
of treatment following this accident were among the veteran's 
service medical records).  

The examiner who examined the veteran in February 1991 noted 
that the veteran stated it was a recurrent problem (i.e. the 
numbness) that he had since he was in an automobile accident 
prior to his active service.  It is noted that May 1985 
medical records indicate that as a result the automobile 
accident, the veteran suffered blunt force trauma to the head 
and upper body on the right with questionable loss of 
consciousness.  

The veteran argued in his August 2006 notice of disagreement 
that VA substituted their own opinion for that of a medical 
expert when they attributed the veteran's February 1991 
complaints of numbness to his earlier automobile accident.  
However, this assertion by the veteran is not accurate.  
First, as mentioned previously, a service medical record from 
February 1991 notes in the examiner's comments that the 
veteran has a history of numbness prior to service, and the 
veteran referred to this as a recurring problem since an 
earlier automobile accident where he sustained the above-
referenced injuries.  

Additionally, in a May 1996 private neurological evaluation, 
the examiner notes that the veteran began to complain of pain 
and numbness involving the right side of the body after an 
automobile accident he had prior to 1989.  Further, a July 
1996 physical examination notes that the veteran first 
noticed his symptoms in 1989.  Therefore, VA was relying on 
medical evidence and statements made by the veteran when they 
mentioned the connection to the veteran's numbness and his 
prior automobile accident.  

The only document from a medical professional suggesting that 
the veteran's MS may have a relation to the veteran's 
military service is a letter dated August 30, 2006, from a 
nurse practitioner named S.L.  The nurse practitioner claims 
that the veteran's numbness he experienced in 1991 could have 
been MS.  However, the Board does not find this evidence to 
be persuasive in this case.  First, there is no indication of 
whether the nurse practitioner reviewed any of the veteran's 
medical or military history.  Second, the nurse 
practitioner's opinion is speculative at best, and 
contradicts the remaining medical evidence of record which 
does not suggest that the veteran's military service could 
have played a part in his MS, including suggesting that the 
numbness complained of in service was an early manifestation 
of MS.  In fact, the medical evidence points to another cause 
of the numbness, namely the May 1985 motor vehicle accident, 
and in either event shows that this symptom preexisted 
service.  

Finally, there is a letter from the veteran's treating 
physician dated in December 2007, wherein he notes that the 
veteran has had MS since he was in his twenties, and that the 
motor vehicle accident was not likely a cause of the disease.  
He noted that the veteran's "immune compromise" likely 
occurred at an earlier age, and pointed out the veteran's 
military service.  There is no suggestion in this letter that 
the veteran's MS was incurred in or had its onset during his 
military service, or that any preexisting onset was 
aggravated by the veteran's service.  As such, this evidence 
does not provide any link to the veteran's military service 
and his MS.

The Board is sympathetic of the veteran's medical condition, 
and of his claim.  Since the preponderance of the evidence is 
against the claim, however, the provisions of 38 U.S.C. § 
5107(b) regarding reasonable doubt are not applicable.  The 
appellant's claim of entitlement to service connection for MS 
must be denied.


ORDER

Service connection for multiple sclerosis is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


